Citation Nr: 0015821	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from April 1946 to June 
1949, and from March 1951 to December 1951.  This case comes 
to the Board of Veterans' Appeals (Board) from a June 1998 
decision by the medical administrative service of the VA 
Medical Center (VAMC) in White River Junction, Vermont.  The 
veteran appeals the VAMC's determination that he is not 
entitled to VA outpatient dental treatment.  The case was 
forwarded to the Board by the VA RO in White River Junction.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for entitlement to VA outpatient dental 
treatment.


CONCLUSION OF LAW

The claim for entitlement to VA outpatient dental treatment 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from April 1946 to June 
1949, and from March 1951 to December 1951.  He is service-
connected for anxiety reaction with pylorospasm, rated 10 
percent, and a right knee disorder, rated 10 percent; the 
combined rating is 20 percent.  In May 1954 the RO granted 
service connection for teeth numbers 2, 3, 14, 18, and 32, 
but no teeth are service connected due to service trauma.  

A review of the veteran's file reflects that years ago he 
received VA outpatient dental treatment, the last time in 
about 1980.  The file shows it was professionally determined 
in 1981 that he did not have a dental condition adjunct to a 
service-connected disability.  Also a VA doctor in 1983 held 
that the veteran did not need treatment for a dental 
condition adjunct to a service-connected disability.  See 
April 1984 Board decision denying an appeal for VA dental 
treatment, including Class III treatment.

Later VA medical and administrative records from the 1980s 
and 1990s show that the veteran has periodically requested VA 
dental treatment and such has been refused based on a 
determination that he did not have a dental condition which 
was associated with and aggravating a service-connected 
condition (i.e, Class III eligibility).  VA medical records 
from recent years show he has received treatment for a number 
of ailments, both service-connected and non-service-
connected.

In 1998 the veteran again applied for VA outpatient dental 
treatment and described the dental treatment he needed.

In May 1998 the veteran's claim for VA outpatient dental 
treatment was referred to a VA dentist.  On the referral 
form, it was noted that the veteran was service connected for 
nervous and knee conditions and had a history of irritable 
bowel syndrome and hyperacidity of the stomach.  In June 1998 
the dentist noted that the veteran's service-connected 
disabilities did not meet the criteria for VA outpatient 
dental treatment, and that such dental treatment was limited 
to the removal of the foci of infection and did not include 
definitive dental treatment.  

The case was referred to a medical doctor in November 1998 
for further determination.  The VA doctor noted that an 
examination was needed but that dental treatment was not 
necessary as adjunct to a service-connected medical 
disability.

A VA outpatient record from November 1998 shows the veteran 
complained of stomach symptoms and he felt such could be 
related to a damaged dental plate which kept him from chewing 
his food enough.  He said his symptoms were worse since the 
plate broke about a year ago, and he had come to the clinic 
to document the problem.  Current examination findings 
regarding the abdomen were normal.  A right biceps problem 
was noted.

On the same date as the above November 1998 outpatient visit, 
the veteran underwent a VA dental examination.  The examiner 
noted the veteran was presently seeking dental treatment, was 
service connected for knee and nervous conditions, and was 
currently under treatment for hearing, eye, and arthritis 
problems.  On oral examination, the veteran was noted to have 
a number of dental defects, including missing teeth, a 
defective post and crown, a loose filling, caries, and a 
fractured tooth.  It was noted that his partial maxillary 
denture was unserviceable.  The examiner commented that the 
veteran was in need of considerable dental treatment.  
However, the examiner also stated that he could not say that 
the needed dental treatment had a direct and material 
detrimental effect on the service-connected knee and nervous 
conditions.

In his substantive appeal submitted in December 1998, the 
veteran noted that at the recent VA dental examination in 
November 1998 it was found that he needed dental work, 
including repair of a broken denture, but VA dental treatment 
had been refused.  He claimed that he needed VA outpatient 
dental treatment because of a stomach condition, and noted 
that he had received such treatment in the past.  He referred 
to an old record concerning temporomandibular joint syndrome.  
He said he felt that he was also eligible for Class VI VA 
outpatient dental treatment.

II.  Analysis

The veteran seeks entitlement to VA outpatient dental 
treatment.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claim for VA outpatient dental treatment to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and include treatment for a service-connected 
compensable dental condition (Class I); one-time treatment of 
a noncompensable service-connected dental condition, subject 
to various conditions including timely application after 
service (Class II) (the time for the appellant to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II (a)); treatment of dental conditions for former 
prisoners of war (Class II(b) and Class II(c); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability, when in sound 
professional judgment the dental condition is having a direct 
and material detrimental effect upon the associated service-
connected disability (Class III); service-connected dental 
conditions of a veteran having a 100 percent service-
connected disability (Class IV); those veterans participating 
in a rehabilitation program under 38 U.S.C. Chapter 31 (Class 
V); and those veterans scheduled for hospital admission or 
otherwise receiving VA medical care and services under 38 
U.S.C. Chapter 17, when treatment of the dental condition is 
deemed medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment) (Class VI). 

The veteran was service-connected for a number of teeth many 
years ago.  He does not however claim treatment for these 
noncompensable teeth, and the time for eligibility for one-
time treatment of such teeth expired years ago.  It is 
neither claimed nor shown that he has a dental condition due 
to service trauma, that he was a prisoner of war, or that he 
has a total compensation rating.  Related categories of 
eligibility for VA dental treatment are inapplicable to his 
case.  The basis of his current claim is primarily Class III 
treatment (which he received many years ago), although he 
also maintains he is eligible under Class VI. 

As noted above, eligibility for Class III treatment requires 
a professional medical determination that a current dental 
condition requires treatment because it is aggravating 
(having a direct and material detrimental effect upon) a 
service-connected disability.  Class VI eligibility requires 
a medical determination that a dental condition requires 
treatment because it is complicating a medical condition for 
which the veteran is receiving VA treatment.  Eligibility for 
Class III or Class VI dental treatment does not depend on the 
dental condition being service connected.

The veteran seems to be partly claiming that dental treatment 
is warranted because a dental condition is aggravating his 
service-connected nervous stomach.  Even if the veteran had 
Class III treatment in the past, Class III status is not a 
permanent benefit, and is subject to periodic medical review, 
each time the veteran seeks dental treatment, which considers 
his current dental and medical circumstances.  The 1998 VA 
dental examination shows that the veteran has dental 
conditions that need treatment, yet the examiner and other 
medical professionals have found that the dental conditions 
are not currently aggravating the service-connected anxiety 
reaction with pylorospasm and right knee condition.  Thus 
there can be no Class III dental treatment eligibility.  
There is no Class VI eligibility since there is no medical 
evidence reflecting a clinical determination that a dental 
condition must be treated because it is complicating a 
medical condition that is under VA treatment.

Both Class III and Class VI dental treatment require a 
medical determination of eligibility, and without such 
medical evidence the claim for VA dental treatment is not 
plausible.  The veteran's own lay opinion on such matters 
(including his theory that his nervous stomach symptoms are 
aggravated by improper chewing due to a dental condition) is 
not competent medical evidence and does not serve to make the 
claim well grounded.  See Woodson v. Brown, 8 Vet.App. 352 
(1995), aff'd 87 F.3d 1304 (Fed.Cir. 1996).  Some future 
medical assessment (based on new circumstances) may find the 
veteran eligible for Class III or Class VI dental treatment, 
but for now he has no such eligibility.  As the veteran has 
not presented competent evidence to support his claim for VA 
outpatient dental treatment, it must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).


ORDER

Entitlement to VA outpatient dental treatment is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

